 ARMOUR FOOD CO.1Armour Food Company, a Division of Conagra, Inc.,and Local 31P, United Food & CommercialWorkers, AFL-CIO, Petitioner. Case 18-RC-14052March 2, 1988DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held February 26, 1987, and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows157 for and 122 against the Petitioner, with 7 chal-lenged ballots, an insufficient 'number to affect theresults.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findings' and recommendations, and findsthat a certification of representative should beissued.The hearing officer concluded that certain anon-ymous threats made by telephone to employeeMerlin Schaefer not only were not attributable tothe Union, but did not relate to the Union's cam-paign at all. In its exceptions to the hearing offi-cer's report, the Employer argues, among otherthings, that in two of the calls to Schaefer, the call-ers expressly referred to Schaefer's failure to attenda union meeting and that therefore the hearing offi-cer erred in finding no link with the campaign. Weagree that the hearing officer's finding in thatregard was in error, and we also acknowledge thatreports about the telephone calls to Schaefer weredisseminated in the unit of approximately 300 em-ployees. We nevertheless conclude that neitherthese calls nor any of the other third-party conductrelied on by the Employer warrants our settingaside the election.The Employer has excepted to some of the hearing officer's credibil-ity findings. The Board's established policy is not to overrule a hearingofficer's credibility resolutions unlws the clear preponderance of all therelevant evidence convinces us that they are incorrect. Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings.In the absence of exceptions, we adopt pro forma the hearing officer'srecommendation to overrule the Employer's Objections 3, 6, 8, 9, 11, and12 and his recommendation that the Employer's request to withdraw Ob-jection 1 be approved.On March 27, 1987, the Regional Director approved the Employer'srequest to withdraw Objection 4.Although Schaefer was known for his antiunionviews, he had also long been known throughoutthe plant as a "company man" or a "snitch," whowould either turn in his fellow employees for"little diddly stuff" or threaten to do so. In anumber of the calls to Schaefer (which beganbefore the critical period), the anonymous calleraccused Schaefer of being a "snitch." Indeed, hisreputation as someone "who can get you terminat-ed at Armour for little or no reason, regardless ofyour employment status" was alluded to in a unioncampaign leaflet (which contained no threats).Given Schaefer's reputation as not just an oppo-nent of the Union but also an informer, other em-ployees in the plant who did not have such a repu-tation were unlikely to conclude that they wouldbe the target of similar threats or harassmentsimply by virtue of not favoring the Union. (It isalso noteworthy that another employee, Rick Kin-gery, who had received harassing telephone callsthat did not include references to the campaign andthat were not disseminated within the unit, testifiedthat "a lot of people called me a rat, said I rattedon people.")In sum, we do not find that the anonymousthreats to Schaefer or any of the other third-partyconduct on which the Employer relies, created ageneral atmosphere of fear and coercion thatwould preclude a fair electionŠthe applicablestandard for determining whether to set aside theelection in this case. Marmon Group, 275 NLRB652 (1985). We therefore affirm the hearing offi-cer's recommendation to overrule the Employer'sObjection 2.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Local 31P, United Foodand Commercial Workers, AFL-CIO and that it isthe exclusive collective-bargaining representativeof the employees in the following appropriate unit:All hourly-paid production workers and sala-ried maintenance mechanics, including ware-house, shipping and receiving employees em-ployed at the Employer's 1401 S. Eisenhower,Mason City, Iowa plant; but excluding alloffice clerical employees, temporary employ-ees, casual employees, salaried quality controlpersonnel, guards and supervisors as defined inthe Act.288 NLRB No. 1